Citation Nr: 1643234	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myasthenia gravis, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  In November 2012 and October 2014, the Board remanded the claim for evidentiary development.


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's myasthenia gravis is not related to his active service.  


CONCLUSION OF LAW

Myasthenia gravis was not incurred service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has also been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are on file.  Prior to and pursuant to the November 2012 and October 2014 Board remands, VA and private medical treatment notes have been obtained.  In addition, as mandated by the October 2014 Board remand, a VA medical opinion was obtained regarding the etiology of the Veteran's myasthenia gravis.  In light of the above, there was compliance, certainly substantial compliance, with the November 2012 and October 2014 Board remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.

II. Service Connection

The Veteran asserts that his myasthenia gravis is a result of his active service.  Specifically, he states that during basic training he was required to go inside a gas chamber.  He did not know what type of gas was used, but he was required to spend time inside the chamber, remove his mask, and respond to his drill sergeant's verbal commands.  He reports that after leaving the gas chamber, there was uncontrollable fluid coming from his nose, he was coughing and his eyes were burning.  He was instructed not to touch his eyes because rubbing would cause more burning.   The Veteran further asserts that he completed cold weather training at Ft. Drum, New York, and was stationed at Ft. Davis in Panama, where he was exposed to herbicides, such as Agent Orange, and pesticides.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2015). 

This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed, such as myasthenia gravis, is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se, if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era). 38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Although presumptive service connection based on herbicide exposure is not available for myasthenia gravis, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the 'availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange'); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's claim for service connection for myasthenia gravis due to exposure to herbicides, including Agent Orange, and pesticides is predicated on the fact that he was stationed in Panama and at Fort Drum, New York.  He cites to an article titled "Global Pesticide Campaigner" for the proposition that "Agent Orange and other toxic herbicides, which included dioxin [were used] in the country of Panama during the 1960s and 70's [and that] [d]ioxin is a highly persistent compound [that] remains in environment for decades."  The Veteran also cites to a second article, titled "Chemical Bomb Shell on San Jose Island, Panama" for the proposition that the barracks in Panama were sprayed with chemicals used to control insect populations and that service members in Panama and Ft. Drum, New York, were exposed to Agent Orange.  The Veteran asserts that he completed cold weather training at Ft. Drum and was stationed in Panama and was "exposed to chemicals at a high frequency."

The Department of Defense (DOD) and VA concede that Agent Orange was sprayed and used at Ft. Drum from July 1967 to October 1967, as reflected in a November 2012 VA memorandum.  Notwithstanding the accounts of herbicide use in Panama in the 1960s and 1970s submitted by the Veteran, DOD has not added Panama to the list of Agent Orange locations outside of Vietnam.  Regardless, the Veteran did not begin his military service until 1980, so long after the claimed events occurred.  From this, the Board concludes that the Veteran was not in direct contact with Agent Orange and/or pesticides, when it was used. 

The Veteran's assertion of environmental contamination by herbicides and/or pesticides many years after their actual use is not competent evidence as such contamination is not subject to personal observation by the Veteran or comes to the Veteran through the use of the sense.  See Layno at 469-71 (lay testimony is competent when within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  There is simply no evidence that the Veteran had specific scientific knowledge such that he could identify Agent Orange and/or pesticide residue by smell, sight, etc., and he has not claimed that he could.  Therefore, the evidence does not indicate that the Veteran was exposed to any herbicides and/or pesticides during service.

As noted above, the Veteran also states that during basic training he was required to go inside a gas chamber and was exposed to noxious gas, although he did not know what type of gas was used.  He was required to spend time inside the chamber, remove his mask, and respond to his drill sergeant's verbal commands.  He reports that after leaving the gas chamber, there was uncontrollable fluid coming from his nose, he was coughing and his eyes were burning.   He was instructed not to touch his eyes because rubbing would cause more burning.   The Veteran's statements in this regard are found to be both competent and credible.

A review of the Veteran's STRs is unremarkable for any symptoms, treatment, complaints or diagnosis of myasthenia gravis during service.  Post-service treatment records, however, confirm that he has a current diagnosis of myasthenia gravis.  This condition was first diagnosed in 2004, more than 20 years after the Veteran's separation from service.  Consequently, the question is whether this condition is related to the Veteran's active service, including as due to exposure to noxious gas.

The relevant evidence of record includes an April 2011 private medical opinion from Dr. A.S.W., the Veteran's treating neurologist since April 2004.  Dr. A.S.W. while confirming that the Veteran did indeed have myasthenia gravis, opined that it was difficult to delineate whether the Veteran's exposure to noxious gas may or may not have contributed to his myasthenia gravis symptoms.  In addition, Dr. A.S.W. submitted a supplemental medical opinion in November 2014.  He stated that he did not know what substance was in the gas chamber.  He commented that there were several substances that could have an effect on the neuromuscular junction resulting in weakness.  Dr. A.S.W. then opined that it was quite possible that the noxious gas may have unmasked latent myasthenia gravis for which the Veteran may never had symptoms.

As noted above already, the Board remanded this claim in October 2014 to obtain a VA medical opinion as to whether the Veteran's exposure to noxious gas caused his myasthenia gravis.  To this end, the opinion was also obtained in October 2014.  After reviewing the Veteran's file, including his statements about his exposure to noxious gas, the examiner opined that myasthenia gravis was not related to the Veteran's military service, including exposure to tear gas.  Additionally, in a January 2015 addendum opinion, the examiner further explained that he was not aware of any medical or scientific research that had concluded that there was an association between exposure to tear gas and myasthenia gravis.

Considering the evidence of record, the Board concludes that the evidence weighs against the Veteran's claim of entitlement to service connection for myasthenia gravis.  As explained, although the evidence confirms he has this disease, the most probative evidence of record weighs against a finding that this disease initially manifested during his service, within a year of his discharge, or that it is otherwise related or attributable to his service.  The most probative medical evidence, i.e., the VA examiner's opinion, shows that the Veteran's myasthenia gravis was not related to his military service, including exposure to noxious gas/tear gas in a gas chamber.  The examiner provided a rationale for the opinion, specifically, that there is no medical or scientific research that establishes a relationship between tear gas and myasthenia gravis.  Dr. A.S.W. initially stated that he could not delineate whether noxious gas exposure caused myasthenia gravis.  See private medical opinion dated April 2011 from Dr. A.S.W.  In addition, Dr. A.S.W. conceded in the November 2014 supplemental medical opinion that he did not know what substance was in the noxious gas before opining that there was "a possibility" that that the noxious gas "may have" unmasked latent myasthenia gravis for which the Veteran may never had symptoms.  Dr. A.S.W. medical opinions, however, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Additionally, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, the Board assigns more weight to the October 2014 VA medical opinion and January 2015 supplemental medical opinion. 

Finally, the Board has given consideration to the Veteran's representative argument that the Veteran should be afforded an in-person VA examination.  The Board, however, finds that in this instance, one is not merited since a VA medical opinion has already been obtained and even the medical opinions from Dr. A.S.W. amount to mere speculation that the Veteran's myasthenia gravis is related to service.  

In sum, myasthenia gravis was not diagnosed during service or within one year after the Veteran's separation from service, and the most probative evidence of record shows that it is not related to any incident of service, to include exposure to noxious gas.  There is also no competent and credible evidence of record that the Veteran was actually exposed to herbicides/pesticides, including Agent Orange, while stationed in Panama and Fort Drum, NY, much less any medical evidence showing a direct relationship to the Veteran's myasthenia gravis.  Accordingly, the preponderance of the evidence is against this claim.  As there is not an approximate balance of evidence for versus against this claim, the "benefit-of-the-doubt" rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement to service connection for myasthenia gravis, to include as due to Agent Orange, is not warranted.


ORDER

Entitlement to service connection for myasthenia gravis, to include as due to exposure to Agent Orange, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


